DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg (US9788432).
Regarding claim 1, Greenberg teaches a method of making electrode array for neural simulation (neural probe) (abstract, column 1 lines 30-35). Greenberg teaches forming a thin film metal layer 72A (position a thin film elongate connector) on a polymer layer 71 (first insulation layer) (see figure 14, column 12 lines 20-35, column 13 lines 5-20), wherein the thin film metal layer 72A reads on the limitation or elongate connector as it is in elongated shape (see figure 14) and is made with conducting material capable to electrically connecting with the addition layers (column 13 lines 5-30) (positioning a thin film elongate connector on a first insulation layer). Greenberg teaches to form a layer of electrode 73 (electrode contact material) on the thin film metal layer 72A including on the distal end of metal layer 72A by magnetron sputtering (physical vapor deposition PVD) (column 13 lines 5-30, see figure 14). Greenburg teaches a top layer of polymer 71b (second insulation layer) is formed on the top of the based polymer layer 71a (first insulation layer) (column 15 lines 5-15, figure 21) (positioning a first side of a second insulation layer in contact with a first side of the first insulation layer). Greenberg teaches the top layer of polymer 71b (second insulation layer) comprises an opening defined in fluidic communication with the electrode 73 (electrode contact material) (figures 28-29, column 16 lines 35-50). 
Regarding claim 2, Greenberg teaches a glass substrate 70 (third insulation layer) is positioned in contact with a second side of the first insulation layer (column 12 lines 15-30, see figure 12-13).
Regarding claim 3, Greenberg teaches an adhesion promotor is formed on the surface of the glass substrate 70 before forming the first insulation layer (column 13 lines 1-5) (positioning an adhesive layer in contact with the second side of the first insulation layer). 
Regarding claim 7, Greenberg teaches the opening in the second insulation layer and the electrode contact material disposes therein form an electrode contact (see figures 29-30, column 16 lines 45-65). 
Regarding claim 8, Greenberg teaches the first elongated connector is formed on the first side of the first insulator (see figure 14, column 12 lines 20-35, column 13 lines 5-20).
Regarding claim 10, Greenberg teaches a method of making electrode array for neural simulation (neural probe) (abstract, column 1 lines 30-35). Greenberg teaches forming a thin film metal layer 72A (position a thin film elongate connector) along the length of a first side of a polymer layer 71 (base insulation layer) (see figure 14, column 12 lines 20-35, column 13 lines 5-20), wherein the thin film metal layer 72A reads on the limitation or elongate connector as it is in elongated shape (see figure 14) and is made with conducting material capable to electrically connecting with the addition layers (column 13 lines 5-30). Greenberg teaches to form a layer of electrode 73 (electrode contact material) on the thin film metal layer 72A including on the distal end of metal layer 72A by magnetron sputtering (physical vapor deposition PVD) (column 13 lines 5-30, see figure 14). Greenburg teaches a top layer of polymer 71b (top insulation layer) is formed on the top of the based polymer layer 71a (base insulation layer) (column 15 lines 5-15, figure 21) (positioning a first side of a top insulation layer in contact with a first side of the first insulation layer). Greenberg teaches the top layer of polymer 71b (top insulation layer) comprises a contact opening defined in the top insulation layer, wherein the contact opening is in fluidic communication with the electrode 73 (electrode contact material/contact opening) (figures 28-29, column 16 lines 35-50). 
Regarding Claim 11, Greenberg teaches a glass substrate 70 (support plate) is positioned in contact with the base insulation layer (column 12 lines 15-30, see figure 12-13). Greenberg teaches the layer of electrode 73 (electrode contact material) is formed by magnetron sputtering (physical vapor deposition PVD) (column 13 lines 5-30, see figure 14), which is known to be performed inside a deposition chamber, thus it would be expected to place the base insulation layer and the support plate in a deposition chamber before depositing the electrode contact material. 
Regarding claim 17, Greenberg teaches a method of making electrode array for neural simulation (neural probe) (abstract, column 1 lines 30-35). Greenberg teaches forming a thin film metal layer 72A (a thin film elongate connector) on a polymer layer 71 (first insulation layer) (see figure 14, column 12 lines 20-35, column 13 lines 5-20), wherein the thin film metal layer 72A reads on the limitation or elongate connector as it is in elongated shape (see figure 14) and is made with conducting material capable to electrically connecting with the addition layers (column 13 lines 5-30) (positioning a thin film elongate connector on a first insulation layer). Greenberg teaches a glass substrate 70 (support plate) is positioned in contact with the base insulation layer (column 12 lines 15-30, see figure 12-13) (positional a first insulation layer and the elongate connector on a support plate). Greenberg teaches to form a layer of electrode 73 (electrode contact material) on the thin film metal layer 72A including on the distal end of metal layer 72A by magnetron sputtering (physical vapor deposition PVD) (column 13 lines 5-30, see figure 14), which is known to be performed inside a deposition chamber, thus it would be expected to place the support plate, along with the first insulation layer and the thin film elongate connector, in for depositing the electrode contact material. Greenburg teaches a top layer of polymer 71b (second insulation layer) is formed on the top of the based polymer layer 71a (first insulation layer) (column 15 lines 5-15, figure 21) (positioning a first side of a second insulation layer in contact with a first side of the first insulation layer). Greenberg teaches the top layer of polymer 71b (second insulation layer) comprises an opening defined in fluidic communication with the electrode 73 (electrode contact material) (figures 28-29, column 16 lines 35-50). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US9788432) as applied to claims 1-3, 7-8, 10-11 and 17 above, and further in view of Janik (US8781600).
Regarding claim 4, Greenberg teaches all limitations of this claim, except a third insulation layer is positioned in contact with a second side of the second insulation layer. However, Janik teaches a method of forming an implantable electrode array (abstract). Janik teaches the electrode array structure comprising, a layer of titanium 140 (thin film elongate connector) formed on the intermediate insulating layer 92 (first insulating layer), and a gold layer 142 (electrode contact material) deposited on the elongate connector including the distal end area (column 12 lines 9-20, see figure 13), wherein the first side of a parylene insulating layer 96 (second insulation layer) is positioned in contact with a first side of the first insulation layer (column 3 lines 10-20, see figure 16). Janik teaches to further form a outermost intermediate insulating layer 99 (third insulating layer) on the second insulating layer 96 (second side of the second insulation layer) (column 13 line 65 to column 14 lines 15, see figure 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the third insulating layer on the second insulation as suggested by Janik in the method of Greenberg because Janik teaches such layer cover the conductors/electrodes within the insulating layer so that a multiple layer structure with multiple spaced apart electrode can be formed (column 7 lines 15-45, abstract, see figure 0025).
Regarding claim 6, Greenberg teaches to form a pattern of the electrode contact material 73 on the thin film elongated connector 72A, a patterned photoresist 74 is formed on the deposited electrode contact material 73, and wet etching is performed to remove the exposed electrode contact material 73 to form the pattern (figures 17, column 13 line 40 to column 14 line 20). However, Janik teaches an alternative way to form conductive layers pattern by forming a mask over the surface (thin film elongate connector and the first insulating layer), and the mask is formed so as to define opening in the sections over the surface (thin film elongate connector including the distal end) which the pattern (electrode contact material) are to be formed (wherein the mask opening is in fluidic communicating with the distal end of the elongate connect), and once the mask is formed, metal (electrode contact material) is sputtered over the opening to formed the pattern (column 14 lines 45-65, figures 22-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mask on base layer (the elongate connector) to form the pattern (electrode contact material) as suggested by Janik in the method of Greenberg because Janik teaches such systems is an alternative way to form pattern by sputtering (column 14 lines 45-65). 
Regarding claim 9, Greenberg teaches all limitations of this claim, except the elongate connector on the second insulation layer and a contact portion of the elongate connector on the first side of the insulating layer. However, Janik teaches the thin film elongate connector 140 is electrically coupled with the hole 138 (a transverse portion) to connect with the control module 44 (contact portion) (figure 13, column 12 lines 15-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form such structure as suggested by Janik in the method of Greenberg because Janik teaches such structure enable electrode arrays and multiple conductors to connect to the control module 44 (column 5 lines 1-15, column 6 lines 35-45).
Regarding claim 12, Greenberg teaches to form a pattern of the electrode contact material 73 on the thin film elongated connector 72A, a patterned photoresist 74 is formed on the deposited electrode contact material 73, and wet etching is performed to remove the exposed electrode contact material 73 to form the pattern (figures 17, column 13 line 40 to column 14 line 20). However, Janik teaches an alternative way to form conductive layers pattern by forming a mask over the surface (thin film elongate connector and the first insulating layer), and the mask is formed so as to define opening in the sections over the surface (thin film elongate connector including the distal end) which the pattern (electrode contact material) are to be formed (wherein the mask opening is in fluidic communicating with the contact opening where the electrode contact material will be deposited), and once the mask is formed, metal (electrode contact material) is sputtered (inside the chamber) over the opening to formed the pattern (column 14 lines 45-65, figures 22-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mask on base layer (the elongate connector) to form the pattern (electrode contact material) as suggested by Janik in the method of Greenberg because Janik teaches such systems is an alternative way to form pattern by sputtering (column 14 lines 45-65). 
Regarding claim 15, Regarding claim 1, Greenberg teaches a method of making electrode array for neural simulation (neural probe) (abstract, column 1 lines 30-35). Greenberg teaches forming a thin film metal layer 72A (position a thin film elongate connector) on a polymer layer 71 (middle insulation layer) (see figure 14, column 12 lines 20-35, column 13 lines 5-20), wherein the thin film metal layer 72A reads on the limitation or elongate connector as it is in elongated shape (see figure 14) and is made with conducting material capable to electrically connecting with the addition layers (column 13 lines 5-30) (positioning a thin film elongate connector on a middle insulation layer). Greenberg teaches to form a layer of electrode 73 (electrode contact material) on the thin film metal layer 72A including on the distal end of metal layer 72A by magnetron sputtering (physical vapor deposition PVD) (column 13 lines 5-30, see figure 14). Greenburg teaches a top layer of polymer 71b (top insulation layer) is formed on the top of the based polymer layer 71a (middle insulation layer) (column 15 lines 5-15, figure 21) (positioning a first side of a top insulation layer in contact with a first side of the middle insulation layer). Greenberg teaches the top layer of polymer 71b (top insulation layer) comprises an opening defined in fluidic communication with the electrode 73 (electrode contact material/contact opening) (figures 28-29, column 16 lines 35-50). Greenberg teaches a glass substrate 70 (bottom insulation layer) is positioned in contact with a second side of the middle insulation layer (column 12 lines 15-30, see figure 12-13).
Greenberg teaches all limitations of this claim, except the elongate connector on the second insulation layer and a contact portion of the elongate connector on the first side of the insulating layer. However, Janik teaches the thin film elongate connector 140 is electrically coupled with the hole 138 (a transverse portion) to connect with the control module 44 (contact portion) (figure 13, column 12 lines 15-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form such structure as suggested by Janik in the method of Greenberg because Janik teaches such structure enable electrode arrays and multiple conductors to connect to the control module 44 (column 5 lines 1-15, column 6 lines 35-45).
	Regarding claim 16, Greenberg teaches the layer of electrode 73 (electrode contact material) is formed by magnetron sputtering (physical vapor deposition PVD) (column 13 lines 5-30, see figure 14), which is known to be performed inside a deposition chamber, thus it would be expected to place the middle insulation layer and the elongated connector on a support plate in a deposition chamber before depositing the electrode contact material. 
Greenberg teaches to form a pattern of the electrode contact material 73 on the thin film elongated connector 72A, a patterned photoresist 74 is formed on the deposited electrode contact material 73, and wet etching is performed to remove the exposed electrode contact material 73 to form the pattern (figures 17, column 13 line 40 to column 14 line 20). However, Janik teaches an alternative way to form conductive layers pattern by forming a mask over the surface (thin film elongate connector and the first insulating layer), and the mask is formed so as to define opening in the sections over the surface (thin film elongate connector including the distal end) which the pattern (electrode contact material) are to be formed (wherein the mask opening is in fluidic communicating with the contact portion of the elongate connector 38), and once the mask is formed, metal (electrode contact material) is sputtered ( in the deposition chamber) over the opening to formed the pattern (column 14 lines 45-65, figures 22-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mask on base layer (the elongate connector) to form the pattern (electrode contact material) as suggested by Janik in the method of Greenberg because Janik teaches such systems is an alternative way to form pattern by sputtering (column 14 lines 45-65). 
Regarding claim 18, Greenberg teaches to form a pattern of the electrode contact material 73 on the thin film elongated connector 72A, a patterned photoresist 74 is formed on the deposited electrode contact material 73, and wet etching is performed to remove the exposed electrode contact material 73 to form the pattern (figures 17, column 13 line 40 to column 14 line 20). However, Janik teaches an alternative way to form conductive layers pattern by forming a mask over the surface (thin film elongate connector and the first insulating layer), and the mask is formed so as to define opening in the sections over the surface (thin film elongate connector including the distal end) which the pattern (electrode contact material) are to be formed (wherein the mask opening is in fluidic communicating with the distal end of the elongate connect), and once the mask is formed, metal (electrode contact material) is sputtered ( in the deposition chamber) over the opening to formed the pattern (column 14 lines 45-65, figures 22-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mask on base layer (the elongate connector) to form the pattern (electrode contact material) as suggested by Janik in the method of Greenberg because Janik teaches such systems is an alternative way to form pattern by sputtering (column 14 lines 45-65). 

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US9788432) as applied to claims 1-3, 7-8, 10-11 and 17 above, and further in view of Tung (US20060067649).
Regarding claim 5, Greenberg teaches all limitations of this claim, except the first insulation layer and the elongate connector are treated before depositing the electrode contact material. However, Tung teaches an electronic structure with electrode pattern (paragraphs 0071-0072). Tung teaches a substrate, of plastic or glass (insulating layer), with reflective material (metal material, elongate connector is metal) on its surface are being treated with plasma etching to roughen for better adhesion of the subsequence step (paragraph 0071, 0058 and 0070), including deposition (paragraphs 0071-0072). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plasma etch the surface of the first insulating layer and elongate connector as suggested by Tung in the method of Greenberg, because Tung teaches plasma etching roughen the surface for better adhesion of the subsequence step (paragraph 0071, 0058 and 0070), including deposition (paragraphs 0071-0072). 
Regarding claims 13-14, Greenberg teaches all limitations of this claim, except the first insulation layer and the elongate connector are treated before depositing the electrode contact material. However, Tung teaches an electronic structure with electrode pattern (paragraphs 0071-0072). Tung teaches a substrate, of plastic or glass (insulating layer), with reflective material (metal material, elongate connector is metal) on its surface are being treated with plasma etching (etching plasma gas) to roughen for better adhesion of the subsequence step (paragraph 0071, 0058 and 0070), including deposition (paragraphs 0071-0072). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plasma etch the surface of the first insulating layer and elongate connector as suggested by Tung in the method of Greenberg, because Tung teaches plasma etching roughen the surface for better adhesion of the subsequence step (paragraph 0071, 0058 and 0070), including deposition (paragraphs 0071-0072). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717